Title: To Thomas Jefferson from William Short, 10 August 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia Aug 10—08
                  
                  Since my letter of the 7th. I have had incidentally a conversation with a person acquainted with the Baltic, apparently with a view to the operations of the belligerents in that quarter. Such subjects being constant topics at table, no suspicion whatever could exist as to the real motives. He stated that at the end of October, such quantities of ice begun to float in that sea, particularly in the gulfe of it, as to make navigation extremely precarious, & from that time became more & more so until it ceased altogether. This will exhibit such obstacles to the direct voyage at this season, as will, I hope, in addition to the objections mentioned in my last, do it away altogether, & particularly as Mr. M. made it dependent on there being or not, an occasion of an early communication with France or England.
                  I observe by Mr M’s letter, which I returned inclosed in my last, that there was some idea of sending one of the small armed vessels. I learn that there are armed vessels, such as the Experiment lately announced to have arrived at Norfolk from Washington, which are only from 100 to 150. tons—These are called I think armed schooners. The armed brigs & sloops of war as they are called, are about 300. tons, as the Wasp & Hornet; The frigates are of course larger & better. I do not ask one of these unless Government should chuse to send one—but I hope you will pardon me (in favor of my incurable sea distemper which makes me really unwell & often ill, from the beginning to the end of the voyage) if I sollicit that one of the sloops of war should be sent such as the Wasp or Hornet, or one of their size. If there should be any insurmountable difficulty in this, then I beg that for this time the plan of merchant vessels should be continued, & that one should be taken here, where they are considered, & are the best, & best found. I have heard it said that Capt. Jones, or McDougal, who have fine ships, would either of them go for the price of the brig from Baltimore. I should prefer Jones to any thing armed or unarmed. He certainly would not be as dear as an armed vessel—It will be extremely gratifying to me if this could be granted without too much inconvenience to Government—& I do not see that there will be any. I am extremely pained to importune you on this subject—& if I could divest myself of my feelings at sea (which would be dreadful in the violent tossings of a small vessel) I would certainly not do it, but leave every thing of the kind without an observation.    It is possible also that a merchant vessel would attract less observation, (several having been already sent) than changing the plan & sending an armed one, & of course excite less suspicion; although I do not see that suspicion as to the mission can be excited at any rate, as my going now appears perfectly natural to all. 
                  You will perceive my anxiety on the subjects of the voyage & the conveyance. May I ask the favor of you to let me know as soon as you can if I can have any hope of a vessel from this port, or of one of the sloops of war, & of being landed in France? It will be a matter of so much relief to me that I think you will excuse my writing to you thus early & begging you to let me hear from you on it. The season you will be pleased to observe, will be by no means the most favorable—Supposing we sail by the end of this month yet we must expect to feel the influence of the equinoctial gales. In a good vessel & of a good size I am willing to encounter them—but I hope you will let me have such an one, that I may suffer as little as possible—for a great deal I shall suffer at best.
                  Among the persons that the public designate here as Collector is Capt Jones. Should that be the case, although that would preclude his going himself, yet he would then, as collector, have to procure the vessel, if one should be sent from this port; & there is no doubt he would readily find a proper one. I have never met with him except at the Philosophical Society, of which he is a member, & not lately there, but I have heard it said he would go with his fine ship on good terms. 
                  Pardon the trouble I give you & believe me, my dear Sir, your friend & servant
                  
                     W: Short 
                     
                  
                  
                     P.S. I inclose a letter for Price—May I ask the favor of you to send it, & if you have a moment to read it—He says the lands are not injured—& I desire him not to leave the mountain top—but the rest he may if it can be done without injury for money.
                  
               